Emergency Motion for Temporary Relief GRANTED AND Order filed
February 3, 2017.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-17-00093-CV
                                ____________

   IN RE MOST WORSHIPFUL PRINCE HALL GRANDE LODGE OF
      TEXAS AND JURISDICTIONS FREE AND ACCEPTED MASONS,
                            Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                      County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Cause No. 1082736

                                  ORDER

     On February 3, 2017, relator Most Worshipful Prince Hall Grande Lodge of
Texas and Jurisdictions Free and Accepted Masons, filed a petition for writ of


                                      1
mandamus in this court. Relator asks this court to order the Honorable Roberta
Lloyd, Judge of the County Civil Court at Law No 4, in Harris County, Texas, to set
aside the court’s Final Judgment, signed on January 30, 2017, in trial court number
1082736.

        Relator also has filed an opposed emergency motion for temporary relief
asking our court to stay the Final Judgment pending a decision on the petition for
writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts
stated in the petition and motion that relator’s request for relief requires further
consideration and that relator will be prejudiced unless immediate temporary relief
is granted. We therefore GRANT relator’s emergency motion for temporary relief
and issue the following order:

        We ORDER the Final Judgment, signed on January 30, 2017, in trial court
cause number 1082736, STAYED until a final decision by this court on relator’s
petition for writ of mandamus, or until further order of this court.

        In addition, the court requests Gregory August, Johnnie L. Jones, Mack Prince
Deshay, and Arthur C. Mays, the real parties-in-interest, to file a response to the
petition for writ of mandamus on or before February 17, 2017. See Tex. R. App. P.
52.4.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Jewell.




                                           2